Name: Council Regulation (EEC) No 1862/87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for certain polyester films falling within subheading ex 39.01 C III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  communications
 Date Published: nan

 1 . 7 . 87 Official Journal of the European Communities No L 176 / 3 COUNCIL REGULATION (EEC) No 1862 / 87 of 25 June 1987 opening, allocating and providing for the administration of a Community tariff quota for certain polyester films falling within subheading ex 39.01 C III a ) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, product concerned into all Member States until the quota has been used up ; whereas , however , since the quota is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to the specified ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by ahy one of its members , Whereas the production of polyester film for use in the manufacture of magnetic video tapes is currently insufficient in the Community to meet the requirements of the user industries in the Community ; whereas , consequently Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the product in question , within the Community tariff quota , of an appropriate volume for a relatively limited period; whereas , in order not to call into question the development prospects of this production in the Community while ensuring an adequate supply to satisfy user industries , it is advisable to limit the benefits of the tariff quota to products used for the manufacture of magnetic video tapes , to open this quota free of duty from 1 July to 31 December 1987 and to fix the volume at 500 tonnes ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 July to 31 December 1987 the common customs duty applicable on import of the products mentioned below shall be suspended at the level and within the limit of the Community tariff quota indicated : Whereas it is necessary , in particular , to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the Order No CCT heading No Description Quota volume ( tonnes) Quota duty (% ) 09.2779 ex 39.01 C III a ) Polyester film , uncoated , having a thickness of not more than 12 micrometres with modulus values of not less than 820 and not more than 915 kilograms per square millimeter (machine direction ) and not less than 380 and not more than 460 kilograms per square metre ( transverse direction ) for use in the manufacture of magnetic video tapes 500 0 Within the limit of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the Act of Accession of Spain and Portugal . Control of the use of the product for the particular purpose laid down shall be carried out by applying the relevant Community provisions . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . No L 176 / 4 Official Journal of the European Communities 1 . 7 . 87 Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 ( 2 ) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 25 June 1987 . For the Council The President H. DE CROO